Opinion oe the Court by
Judge Peters :
This case has been submitted to and passed upon by two juries, and the verdict on each trial was unfavorable to appellants.
The evidence adduced on the first trial is not before us, and although, as an original question, our conclusion might have been different from that of the last jury, still we cannot say that the verdict is so flagrantly against the weight of evidence as to authorize us to interpose and award another trial after the court below had refused it.
On the subject of the instructions to the jury two were given on motion of appellees, and even if there was any error in either of them we cannot now correct it, for there was no objection at the time by appellant to the giving them, and, as has been repeatedly decided by this court, unless objections are made at the time instructions are offered, the errors in them, if any, are to be considered and treated as waived, and the only instruction asked by appellants was given, no available error to appellants is perceived; consequently, the judgment must be affirmed.